2018 IL 122265



                                         IN THE

                                SUPREME COURT

                                            OF

                          THE STATE OF ILLINOIS




                                    (Docket No. 122265)

                        PAMINDER S. PARMAR, Appellee, v.
                  LISA MADIGAN, Attorney General, et al., Appellants.


                                Opinion filed May 24, 2018.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride, Garman, and
     Burke concurred in the judgment and opinion.



                                         OPINION

¶1       Plaintiff, Paminder S. Parmar, individually and as executor of the estate of
     Surinder K. Parmar, filed a complaint in the circuit court of Du Page County
     against defendants, the Attorney General and the Treasurer of the State of Illinois,
     challenging the application and constitutionality of an amendment to the Illinois
     Estate and Generation-Skipping Transfer Tax Act (Estate Tax Act) (35 ILCS 405/1
     et seq. (West 2014)) and seeking a refund of all moneys paid to the Treasurer
     pursuant to the Estate Tax Act. The circuit court dismissed the complaint for lack of
     jurisdiction, pursuant to the State Lawsuit Immunity Act (745 ILCS 5/0.01 et seq.
     (West 2014)). The appellate court reversed and remanded for further proceedings.
     2017 IL App (2d) 160286.

¶2       We now reverse the judgment of the appellate court and affirm the judgment of
     the circuit court.


¶3                                     BACKGROUND

¶4       On January 9, 2011, Dr. Surinder Parmar, a resident of Du Page County, died,
     leaving an estate valued at more than $5 million. Her son, plaintiff here, was
     appointed executor of the estate. At the time of Dr. Parmar’s death, the estate was
     not subject to taxation under the Estate Tax Act. Two days after Dr. Parmar’s death,
     however, the General Assembly adopted a bill that revived the tax for the estates of
     persons who, like Dr. Parmar, died after December 31, 2010. On January 13, 2011,
     the Governor signed the bill, and the new law went into effect immediately. See
     Pub. Act 96-1496 (eff. Jan. 13, 2011).

¶5        In September 2012, plaintiff paid $400,000 to the Illinois Treasurer toward the
     estate’s tax liability. The following month, plaintiff filed the estate’s Illinois estate
     tax return and paid an additional sum of almost $160,000 to the Treasurer for late
     filing and late payment penalties, as well as interest. In April 2013, plaintiff
     requested a waiver of penalties, which the Illinois Attorney General granted in
     September 2013.

¶6       In July 2015, after a downward adjustment in the estate’s federal tax liability,
     plaintiff filed an amended Illinois estate tax return. The “Certificate of Discharge
     and Determination of Tax” issued by the Attorney General on July 24, 2015, states
     that the estate’s tax liability, including interest and penalties, had been paid and that
     the certificate was evidence of the complete release of all estate property from lien
     imposed by the Estate Tax Act and the discharge from personal liability of the
     executor for the estate tax, penalties, and interest.

¶7       Shortly thereafter, plaintiff filed another amended return, based on his belief
     that the amendment to the Estate Tax Act did not apply to his mother’s estate and




                                               -2­
     no tax was due. The disposition of this amended return is not evident in the record,
     but on October 1, 2015, plaintiff filed a complaint challenging the retroactivity and
     constitutionality of the Estate Tax Act. 1

¶8       Plaintiff claimed that retroactive application of the statutory amendment to the
     estates of persons who, like his mother, died after December 31, 2010, but before
     January 13, 2011 (the effective date of the amendment), was contrary to section 4
     of the Statute on Statutes (5 ILCS 70/4 (West 2014)) and would violate the due
     process and takings clauses of the Illinois and United States Constitutions, as well
     as the ex post facto clause of the Illinois Constitution. U.S. Const., amends. V,
     XIV; Ill. Const. 1970, art. I, §§ 2, 15, 16. Plaintiff also claimed that the amendment
     was adopted in violation of the three readings clause of the Illinois Constitution (Ill.
     Const. 1970, art. IV, § 8(d)) and that the vote on the amendment was invalid
     because the General Assembly was given inaccurate information about the estate
     tax scheme. Plaintiff requested a declaration that the Estate Tax Act applies only to
     the estates of persons who died on or after the effective date of the amendment or
     that the Estate Tax Act is unconstitutional for the reasons identified in his
     complaint. Plaintiff expressly stated that he brought his declaratory judgment
     action to “recover his payments” made pursuant to the Estate Tax Act and
     requested a full refund of all moneys he paid to the Treasurer, along with interest
     and “loss of use.” Finally, plaintiff sought certification of a class of all similarly
     situated persons damaged by application of the Estate Tax Act.

¶9        Defendants filed a combined motion to dismiss pursuant to section 2-619.1 of
     the Code of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West 2014)). Defendants
     first argued that the complaint should be dismissed under section 2-619(a)(1) of the
     Code (id. § 2-619(a)(1)) because the circuit court lacked jurisdiction. Defendants
     maintained that, because the complaint seeks a money judgment against the State, it
     is barred under sovereign immunity principles embodied in the State Lawsuit
     Immunity Act (745 ILCS 5/1 (West 2014)) and the complaint must be filed in the
     Illinois Court of Claims. Defendants also argued that the complaint should be
     dismissed under section 2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9) (West

         1
          In addition to the Attorney General and the Treasurer, plaintiff named as defendants Constance
     Beard, as Director of the Illinois Department of Revenue, and Bruce Rauner, as Governor. Plaintiff
     voluntarily dismissed Beard and Rauner, and they are not a part of this appeal.




                                                   -3­
       2014)) because the voluntary payment doctrine bars recovery. Finally, defendants
       argued that certain counts of the complaint should be dismissed pursuant to section
       2-615 of the Code (id. § 2-615) for failure to state a claim upon which relief may be
       granted.

¶ 10       In response, plaintiff argued that his suit was properly brought in the circuit
       court because section 15 of the Estate Tax Act (35 ILCS 405/15 (West 2014)) vests
       jurisdiction in the circuit court to hear all tax disputes arising under the Estate Tax
       Act. Plaintiff also argued that he was not seeking payment from the State because
       his claim is not against the General Revenue Fund. Rather, his claim is against the
       Estate Tax Refund Fund, a special fund created under section 13 of the Estate Tax
       Act (id. § 13(c)). Plaintiff further argued that his complaint was not barred by the
       voluntary payment doctrine because he made the tax payments under “implied
       duress” created by the threat of penalties imposed by the Estate Tax Act. Plaintiff
       also defended the sufficiency of his constitutional claims.

¶ 11      The circuit court agreed with defendants that it lacked jurisdiction and
       dismissed the complaint without prejudice to refile in the Illinois Court of Claims.
       The court expressly ruled that section 15 of the Estate Tax Act “is not an explicit
       waiver of sovereign immunity.”

¶ 12       The appellate court reversed and remanded for further proceedings. 2017 IL
       App (2d) 160286, ¶ 42. Relying principally on Leetaru v. Board of Trustees of the
       University of Illinois, 2015 IL 117485, the appellate court held that the officer suit
       exception to sovereign immunity applied and jurisdiction in the circuit court was
       proper. 2017 IL App (2d) 160286, ¶ 27. The appellate court also held that plaintiff’s
       claims were not barred by the voluntary payment doctrine. Id. ¶ 40. The court
       agreed with plaintiff that the prospect of penalties, interest, and personal liability
       under the Estate Tax Act amounted to duress and, therefore, plaintiff’s payment of
       taxes was not voluntary. Id. ¶ 35. Finally, the appellate court held that, because
       plaintiff paid the taxes involuntarily, he was not required to seek recovery under the
       State Officers and Employees Money Disposition Act (Protest Moneys Act) (30
       ILCS 230/1 et seq. (West 2014)). 2017 IL App (2d) 160286, ¶ 40. Because the
       appellate court concluded that the circuit court erred in dismissing plaintiff’s
       complaint on grounds of sovereign immunity, the appellate court did not consider




                                                -4­
       whether the legislature waived immunity in section 15 of the Estate Tax Act (35
       ILCS 405/15 (West 2014)). 2017 IL App (2d) 160286, ¶ 29.

¶ 13       We allowed defendants’ petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Mar.
       15, 2016)) and allowed the Board of Trustees of the University of Illinois to file an
       amicus curiae brief in support of defendants (Ill. S. Ct. R. 345 (eff. Sept. 20,
       2010)).


¶ 14                                       ANALYSIS

¶ 15       Defendants urge this court to reverse the appellate court and affirm the circuit
       court’s dismissal of plaintiff’s complaint, arguing that the officer suit exception to
       sovereign immunity does not apply in this case. Defendants argue in the alternative
       that even if sovereign immunity does not apply in this case, dismissal of plaintiff’s
       complaint was proper under the voluntary payment doctrine because the mere
       threat of statutory penalties for nonpayment of taxes does not constitute duress.
       Defendants further argue that plaintiff had a simple and complete statutory remedy
       under the Protest Moneys Act and plaintiff’s failure to follow this statutory
       procedure bars his claim.

¶ 16       Plaintiff argues that the appellate court correctly concluded that this case
       presents a “textbook instance of the officer-suit exception” to sovereign immunity
       (2017 IL App (2d) 160286, ¶ 27) but that, even if the exception does not apply, the
       General Assembly waived sovereign immunity in section 15 of the Estate Tax Act
       (35 ILCS 405/15 (West 2014)). Plaintiff also argues that neither the Protest Moneys
       Act nor the voluntary payment doctrine bars his complaint where his payment of
       estate taxes was made under duress and without knowledge of the facts upon which
       to frame a protest.

¶ 17       Because questions related to the circuit court’s subject-matter jurisdiction and
       the interpretation of a statute both present issues of law, our review proceeds
       de novo. J&J Ventures Gaming, LLC v. Wild, Inc., 2016 IL 119870, ¶ 25; see also
       Leetaru, 2015 IL 117485, ¶ 41 (circuit court’s grant of a motion to dismiss for lack
       of jurisdiction under section 2-619(a)(1) is reviewed de novo).




                                               -5­
¶ 18                    Sovereign Immunity and the Officer Suit Exception

¶ 19        Under the Illinois Constitution of 1870, the State of Illinois enjoyed immunity
       from suits of any kind. See Ill. Const. 1870, art. IV, § 26 (“The state of Illinois shall
       never be made defendant in any court of law or equity.”); see also Coleman v. East
       Joliet Fire Protection District, 2016 IL 117952, ¶¶ 24-28 (discussing the origins
       and development of the sovereign immunity doctrine). With the adoption of the
       Illinois Constitution of 1970, however, sovereign immunity was abolished in this
       State “[e]xcept as the General Assembly may provide by law.” Ill. Const. 1970, art.
       XIII, § 4. In accordance with this constitutional grant of authority, the General
       Assembly adopted the State Lawsuit Immunity Act, reinstituting the doctrine of
       sovereign immunity. See Pub. Act 77-1776 (eff. Jan. 1, 1972); Leetaru, 2015 IL
117485, ¶ 42. This statute provides:

           “Except as provided in the Illinois Public Labor Relations Act, the Court of
           Claims Act, the State Officials and Employees Ethics Act, and Section 1.5 of
           this Act, the State of Illinois shall not be made a defendant or party in any
           court.” 745 ILCS 5/1 (West 2014).

¶ 20       The Court of Claims Act (705 ILCS 505/1 et seq. (West 2014)) creates a forum
       for actions against the State. Healy v. Vaupel, 133 Ill. 2d 295, 307 (1990). With
       some limited exceptions, the Illinois Court of Claims “shall have exclusive
       jurisdiction to hear and determine *** [a]ll claims against the State founded upon
       any law of the State of Illinois.” 705 ILCS 505/8(a) (West 2014).

¶ 21        In the present case, plaintiff filed suit against Lisa Madigan, as Attorney
       General of the State of Illinois, and Michael Frerichs, as Treasurer of the State of
       Illinois. The complaint states that each defendant is sued in his or her “official
       capacity only.” A suit against a State official in his or her official capacity is a suit
       against the official’s office and is therefore no different than a suit against the State.
       Magna Trust Co. v. Department of Transportation, 234 Ill. App. 3d 1068, 1070
       (1992) (citing Will v. Michigan Department of State Police, 491 U.S. 58 (1989));
       see also Smith v. Jones, 113 Ill. 2d 126, 131 (1986) (“ ‘official acts of State officers
       are in effect acts of the State itself’ ” (quoting Sass v. Kramer, 72 Ill. 2d 485, 492
       (1978))); Schwing v. Miles, 367 Ill. 436, 441 (1937) (suit against a governmental
       agency is a suit against the State). Thus, the bar of sovereign immunity would
       seemingly apply in this case.



                                                 -6­
¶ 22       This court, however, has long held that the determination of whether an action
       is one against the State depends upon the issues involved and the relief sought and
       not simply the formal identification of the parties. Leetaru, 2015 IL 117485,
       ¶¶ 44-45; People v. Phillip Morris, Inc., 198 Ill. 2d 87, 97 (2001); Smith, 113 Ill. 2d
       at 131; Sass, 72 Ill. 2d at 490-91. Where, for example, a plaintiff alleges that the
       State officer’s conduct violates statutory or constitutional law or is in excess of his
       or her authority, such conduct is not regarded as the conduct of the State. The
       underlying principle is that conduct taken by a State officer without legal authority
       strips the officer of his or her official status. Leetaru, 2015 IL 117485, ¶¶ 45-46.
       Thus, a complaint seeking to prospectively enjoin such unlawful conduct may be
       brought in the circuit court without offending sovereign immunity principles. Id.
       ¶ 48; see also Ellis v. Board of Governors of State Colleges & Universities, 102 Ill.
2d 387, 395 (1984) (recognizing that if a plaintiff is not attempting to enforce a
       present claim, which has the potential to subject the State to liability, but instead
       “seeks to enjoin a State officer from taking future actions in excess of his delegated
       authority, then the immunity prohibition does not obtain”). This exception to
       sovereign immunity has been called the “prospective injunctive relief exception”
       (Rockford Memorial Hospital v. Department of Human Rights, 272 Ill. App. 3d
751, 755 (1995)), but it is most often referred to as the “officer suit exception”
       (PHL, Inc. v. Pullman Bank & Trust Co., 216 Ill. 2d 250, 260 (2005)).

¶ 23       Here, the appellate court, on the basis of our decision in Leetaru, held that
       plaintiff’s suit against the Attorney General and the Treasurer fell within the officer
       suit exception and, therefore, the circuit court had jurisdiction over plaintiff’s
       complaint. We agree with defendants that the appellate court misconstrued Leetaru
       and the officer suit exception does not apply in this case.

¶ 24       In Leetaru, the plaintiff sued the Board of Trustees of the University of Illinois
       and one of the university’s associate vice chancellors seeking to enjoin them from
       proceeding with their investigation into alleged misconduct by the plaintiff with
       respect to his research as a graduate student. The plaintiff did not question the right
       of the defendants to investigate research misconduct. Rather, the plaintiff alleged
       that the defendants’ conduct failed to comply with the university’s rules and
       regulations governing discipline of students. We rejected the defendants’ argument
       that, under principles of sovereign immunity, exclusive jurisdiction over the
       plaintiff’s complaint lay in the Illinois Court of Claims. Leetaru, 2015 IL 114785,




                                                -7­
       ¶ 49. We explained: “Because sovereign immunity affords no protection when
       agents of the State have acted in violation of statutory or constitutional law or in
       excess of their authority, which is precisely what [the plaintiff] has alleged, Illinois
       precedent compels the conclusion that he was entitled to proceed in circuit court.”
       Id. ¶ 50. We did not end our analysis there. We noted that the plaintiff did “not seek
       redress for some past wrong.” Id. ¶ 51. The plaintiff sought “only to prohibit future
       conduct (proceeding with the disciplinary process) undertaken by agents of the
       State in violation of statutory or constitutional law or in excess of their authority.
       Claims of this type are not claims against the State at all and do not threaten the
       State’s sovereign immunity.” Id.

¶ 25        In contrast to the facts in Leetaru, plaintiff here does not allege that defendants
       acted in excess of their authority. The Estate Tax Act, on its face, is applicable to
       the estates of persons who, like Dr. Parmar, died after December 31, 2010. See 35
       ILCS 405/2(b) (West 2014). And, as stated in the complaint, the Attorney General
       is responsible for administering and enforcing the Estate Tax Act, and the Treasurer
       is responsible for receiving and refunding moneys collected pursuant to the Estate
       Tax Act. See id. § 16(a) (“It is the duty of the Attorney General to exercise general
       supervision over the assessment and collection of the tax ***.”); id. § 6(e)(3) (taxes
       “shall be paid directly to the State Treasurer”); id. § 13(c) (“Treasurer shall order
       payment of refunds resulting from overpayment of tax liability”). Plaintiff does not
       allege any conduct by defendants that was outside of or contrary to their authority
       under the Estate Tax Act.

¶ 26       Plaintiff does allege that defendants’ conduct was unlawful because defendants
       acted pursuant to an unconstitutional statute. But unlike the plaintiff in Leetaru who
       sought to enjoin future conduct by the defendants that was contrary to law, plaintiff
       here seeks damages—a refund of all moneys paid under the Estate Tax Act,
       together with interest and loss of use—for a past wrong. Leetaru makes plain that a
       complaint seeking damages for a past wrong does not fall within the officer suit
       exception to sovereign immunity. Leetaru, 2015 IL 117485, ¶ 51.

¶ 27      The appellate court erred in holding that the officer suit exception to sovereign
       immunity applies in this case.




                                                -8­
¶ 28                     Jurisdiction and Venue Provisions in the Estate Tax Act

¶ 29       Plaintiff argues that his complaint may yet proceed in the circuit court because
       the General Assembly waived sovereign immunity in section 15 of the Estate Tax
       Act. Section 15 states, in relevant part:

           “(a) Jurisdiction. Jurisdiction to hear and determine all disputes in relation to a
           tax arising under this Act shall be in the circuit court for the county having
           venue as determined under subsection (b) of this Section, and the circuit court
           first acquiring jurisdiction shall retain jurisdiction to the exclusion of every
           other circuit court.

                (b) Venue.

                    (1) Venue for disputes involving Illinois estate tax of a decedent who
                was a resident of Illinois at the time of death shall lie in the circuit court for
                the county in which the decedent resided at death.” 35 ILCS 405/15 (West
                2014). 2

¶ 30       Plaintiff maintains that under the plain language of section 15, the circuit court
       possesses subject-matter jurisdiction over “all disputes” relating to a tax under the
       Estate Tax Act and, thus, the circuit court, and not the Illinois Court of Claims, has
       jurisdiction over his suit. Defendants counter that section 15 does not constitute a
       clear and unequivocal waiver of sovereign immunity and, therefore, does not aid
       plaintiff. We agree with defendants.

¶ 31       As already discussed, the General Assembly restored immunity to the State
       through the State Lawsuit Immunity Act. 745 ILCS 5/0.01 et seq. (West 2014). The
       State Lawsuit Immunity Act expressly states that except as provided in certain
       statutes identified therein—and the Estate Tax Act is not one of them—the “State
       of Illinois shall not be made a defendant or party in any court.” Id. § 1. The General
       Assembly may, by statute, consent to liability of the State, but such consent must be
       clear and unequivocal. In re Special Education of Walker, 131 Ill. 2d 300, 303


           2
             Subsection (b)(2) addresses venue for resident trusts, and subsection (b)(3) addresses venue
       relating to decedents who were not residents of Illinois at the time of death and nonresident trusts. 35
       ILCS 405/15(b)(2), (3) (West 2014).




                                                        -9­
       (1989). The statute must explicitly indicate, in affirmative language, that the State
       waives sovereign immunity. Id. at 304. For example, the Illinois Educational Labor
       Relations Act, which is not one of the statutes referenced in the State Lawsuit
       Immunity Act, states in clear and unequivocal terms: “For purposes of this Act, the
       State of Illinois waives sovereign immunity.” 115 ILCS 5/19 (West 2014).

¶ 32       In contrast, section 15 of the Estate Tax Act does not contain such a clear and
       unequivocal waiver of sovereign immunity. Although section 15 refers to “all
       disputes” relating to a tax arising under the Estate Tax Act, it does not reference the
       State or its immunity. Statutes that use only general terms without an expressed
       intent to subject the State to liability will not be construed to impair or negate the
       State’s immunity from suit established in the State Lawsuit Immunity Act. City of
       Springfield v. Allphin, 82 Ill. 2d 571, 578 (1980).

¶ 33       The absence of affirmative language in section 15 waiving the State’s immunity
       from suit leads us to conclude that the General Assembly only intended to fix
       jurisdiction and venue for all disputes that do not implicate sovereign immunity.
       Although we need not, for purposes of this appeal, identify all of the causes of
       action that would fall into that category, we observe that a complaint that seeks to
       prospectively enjoin some conduct of the State defendants (as discussed above) is
       one such suit, as is a complaint for a writ of mandamus, which seeks to compel a
       public official to perform some purely ministerial, nondiscretionary act. People
       ex rel. Berlin v. Bakalis, 2018 IL 122435, ¶ 16. As will be discussed below, a
       complaint pursuant to the Protest Moneys Act (30 ILCS 230/1 et seq. (West 2014))
       could also be filed in the circuit court. The jurisdiction and venue provisions of
       section 15 would further apply to enforcement actions filed by the Attorney
       General. See 35 ILCS 405/10(d) (West 2014) (“Attorney General shall have the
       right to sue for collection of the Illinois transfer tax”); id. § 16(a) (Attorney General
       “may institute and prosecute suits and proceedings as may be necessary and
       proper”); People ex rel. Madigan v. Kole, 2012 IL App (2d) 110245 (where the
       Attorney General filed a complaint under the Estate Tax Act seeking additional tax,
       interest, and late filing penalties related to an adjustment in the estate’s federal tax
       liability).

¶ 34      Limiting the jurisdiction and venue provision in section 15 of the Estate Tax
       Act to suits that do not implicate sovereign immunity gives meaning to that




                                                - 10 ­
       provision, while also harmonizing it with the provisions of the State Lawsuit
       Immunity Act. See People v. Rinehart, 2012 IL 111719, ¶ 26 (statutes concerning
       the same subject must be considered together to produce a harmonious whole).

¶ 35      For these reasons, we reject plaintiff’s argument that the General Assembly
       waived sovereign immunity in section 15 of the Estate Tax Act.


¶ 36                                Estate Tax Refund Fund

¶ 37       Plaintiff maintains that even if section 15 of the Estate Tax Act does not
       constitute a waiver of sovereign immunity, a judgment in his favor would not result
       in a judgment against the State and, therefore, his complaint does not implicate
       sovereign immunity. Plaintiff posits that sovereign immunity is intended to prevent
       a judgment payable from public funds, i.e., the State’s General Revenue Fund, but a
       judgment in his favor would be payable from a special refund fund created under
       section 13(c) of the Estate Tax Act (35 ILCS 405/13(c) (West 2014)).

¶ 38       Defendants do not dispute that if a judgment could be satisfied by moneys in the
       refund fund, then plaintiff’s complaint would not implicate principles of sovereign
       immunity. Rather, defendants contend that plaintiff’s argument ignores other
       provisions of the Estate Tax Act governing the payment of refunds and that plaintiff
       does not fall within the class of taxpayers entitled to a refund pursuant to section
       13(c).

¶ 39       Section 13(c) requires the Treasurer to deposit into the General Revenue Fund
       94% of the taxes, interest, and penalties collected under the Estate Tax Act and to
       deposit the remaining 6% into the Estate Tax Refund Fund, a special fund created
       in the State treasury. Id. Section 13(c) further provides:

              “Moneys in the Estate Tax Refund Fund shall be expended exclusively for
          the purpose of paying refunds resulting from overpayment of tax liability under
          this Act, except that, whenever the State Treasurer determines that any such
          moneys in the Fund exceed the amount required for the purpose of paying
          refunds resulting from overpayment of tax liability under this Act, the State
          Treasurer may transfer any such excess amounts from the Estate Tax Refund
          Fund to the General Revenue Fund.




                                              - 11 ­
               The Treasurer shall order payment of refunds resulting from overpayment
           of tax liability under this Act from the Estate Tax Refund Fund only to the
           extent that amounts have been deposited and retained in the Fund.

               This amendatory Act of the 97th General Assembly shall constitute an
           irrevocable and continuing appropriation from the Estate Tax Refund Fund for
           the purpose of paying refunds upon the order of the Treasurer in accordance
           with the provisions of this Act ***.” Id.

¶ 40       Section 13(c) makes plain that moneys from the Estate Tax Refund Fund are
       paid on the order of the Treasurer for the exclusive purpose of paying “refunds” as
       provided in the Estate Tax Act. The subject of refunds, in turn, is addressed in
       section 7(b):

           “If the state tax credit[3] is reduced after the filing of the Illinois transfer tax
           return, the person who paid the Illinois transfer tax *** shall file an amended
           Illinois transfer tax return and shall be entitled to a refund of tax or interest paid
           on the Illinois transfer tax.[4] No interest shall be paid on any amount refunded.”
           Id. § 7(b).

¶ 41       Section 14 of the Estate Tax Act also addresses “claims for refund,” providing
       that:

           “In case it appears that the amount paid with respect to any taxable transfer is
           more than the amount due under this Act, then the State Treasurer shall refund
           the excess to the person entitled to the refund, provided that no amount shall be
           refunded unless application for the refund is filed with the State Treasurer no

           3
             For persons like Dr. Parmar, who died after December 31, 2010, “state tax credit” means “an
       amount equal to the full credit calculable under Section 2011 or 2604 of the Internal Revenue Code
       as the credit would have been computed and allowed under the Internal Revenue Code as in effect
       on December 31, 2001, without the reduction in the State Death Tax Credit as provided in Section
       2011(b)(2) or the termination of the State Death Tax Credit as provided in Section 2011(f) as
       enacted by the Economic Growth and Tax Relief Reconciliation Act of 2001 but recognizing the
       exclusion amount of only (i) $2,000,000 for persons dying prior to January 1, 2014 ***.” 35 ILCS
       405/2(b) (West 2014).
            4
             The “Illinois estate tax” is “the tax due to this State with respect to a taxable transfer.” 35 ILCS
       405/2 (West 2014).




                                                        - 12 ­
          later than one year after the last date allowable under the Internal Revenue Code
          for filing a claim for refund of any part of the related federal transfer tax or, if
          later, within one year after the date of final determination of the related federal
          transfer tax.” Id. § 14.

¶ 42       The foregoing provisions not only set out the procedures that must be followed
       for obtaining a refund but also limit the circumstances under which an application
       for refund with the Treasurer can be made. Plaintiff’s claim for refund, filed in the
       circuit court, does not fit within this statutory framework.

¶ 43        Plaintiff’s claim is not predicated on a reduction of the “state tax credit,” as
       provided in section 7(b) of the Estate Tax Act. Nor is plaintiff’s claim based on an
       overpayment of taxes with respect to a “taxable transfer,” as provided in section 14.
       Indeed, plaintiff’s claim is predicated on the notion that no taxable transfer
       occurred. According to plaintiff, the statute under which he paid the taxes should
       not apply to his mother’s estate, and he wants the Treasurer to return all the moneys
       he paid, with interest. In other words, this is not a case where a downward
       adjustment to the estate’s tax liability has occurred, requiring the filing of an
       amended return under section 7(b), and the subsequent filing of an application for
       refund with the Treasurer, pursuant to section 14. Thus, plaintiff’s claim does not
       fall within the limited refund provisions of the Estate Tax Act. Accordingly, the
       moneys in the Estate Tax Refund Fund are not available to satisfy any money
       judgment in this case.

¶ 44       We note that plaintiff conceded, at oral argument, that satisfaction of his claim
       for refund is not limited to the 6% of tax receipts that have been “deposited and
       retained in the [Estate Tax Refund] Fund,” as section 13(c) provides. Id. § 13(c).
       Plaintiff seeks a full refund of all the moneys he paid to the Treasurer and indicated
       that he would look to another source, the General Revenue Fund, to satisfy any
       shortfall in the Estate Tax Refund Fund. Additionally, plaintiff expressly requested
       in his complaint interest and loss of use on the moneys he paid to the Treasurer. The
       Estate Tax Act, however, makes no provision for payment of “loss of use” on
       moneys refunded, and section 7 expressly prohibits the payment of interest on any
       amount refunded (id. § 7(b)).

¶ 45      The damages that plaintiff seeks go beyond the exclusive purpose and limits of
       the Estate Tax Refund Fund and potentially subject the State to liability.



                                               - 13 ­
       Accordingly, we reject plaintiff’s argument that his complaint does not implicate
       principles of sovereign immunity.


¶ 46                                   Protest Moneys Act

¶ 47       Plaintiff also argues that he has a constitutional right, pursuant to the due
       process clause of the Illinois Constitution, to have his claims considered by the
       circuit court. Plaintiff, however, cites no case law or other authority for the
       proposition that due process requires that his complaint proceed in the circuit court
       notwithstanding the bar of sovereign immunity. Plaintiff’s lack of authority aside,
       we note our agreement with defendants that plaintiff could have litigated his claims
       in the circuit court had he followed the procedures for paying taxes under protest
       pursuant to the Protest Moneys Act (30 ILCS 230/1 et seq. (West 2014)).

¶ 48       The Protest Moneys Act requires various State officers, who are authorized to
       receive moneys for and on behalf of the State, to keep detailed books and records of
       all such moneys received and, unless otherwise provided by law, to deposit such
       moneys into the State treasury. Id. §§ 1, 2(a). Relevant here, the statute makes
       express provision for the “[p]ayment of money under protest.” Id. § 2a.1. Where
       money is received under protest, the officer receiving the money must notify the
       Treasurer, who then places the money in a special fund known as the “protest
       fund.” Id. § 2a. The person who has paid the money under protest has 30 days in
       which to obtain a temporary restraining order or a preliminary injunction
       restraining the transfer of the money into the State treasury or other fund into which
       the money would have been transferred absent the protest. If the restraining order
       issues, the money is held in the protest fund until the final order or judgment of the
       court. Id. If the taxpayer does not prevail, the money held in the protest fund
       becomes the property of the State. People v. Roth, Inc., 412 Ill. 446, 451 (1952).
       The Protest Moneys Act “affords a complete and adequate remedy in a court of
       equity where all questions can be fully and speedily determined.” Montgomery
       Ward & Co. v. Stratton, 342 Ill. 472, 477 (1930). Although a complaint filed in
       accordance with the Protest Moneys Act would name State officers and or agencies
       as defendants, the statutory remedy—determination of questions related to the
       “proper disposition of the moneys paid under protest” (30 ILCS 230/2a (West




                                               - 14 ­
       2014))—would not constitute a claim against the State and would operate outside
       of the bar of sovereign immunity.

¶ 49       This statutory procedure has been utilized to challenge the retroactive
       application and constitutionality of an amendment to the Estate Tax Act (McGinley
       v. Madigan, 366 Ill. App. 3d 974 (2006)) and to challenge the construction of an
       amendment to the Estate Tax Act (Brooker v. Madigan, 388 Ill. App. 3d 410
       (2009)). Plaintiff could have availed himself of this statutory procedure and
       pursued his constitutional claims in the circuit court but failed to do so. Plaintiff
       cannot now complain that due process requires that his complaint proceed in the
       circuit court.

¶ 50      Plaintiff makes the related argument that the Illinois Court of Claims does not
       possess exclusive jurisdiction under the Court of Claims Act to rule on the
       constitutionality of a statute and jurisdiction must lie in the circuit court. Plaintiff’s
       argument appears to be that unless his complaint is allowed to proceed in the circuit
       court, he will be without a remedy.

¶ 51        The Illinois Constitution provides that “[e]very person shall find a certain
       remedy in the laws for all injuries and wrongs.” Ill. Const. 1970, art. I, § 12. This
       provision, however, expresses an aspirational goal. It “does not mandate a certain
       remedy be provided in any specific form.” Schoeberlein v. Purdue University, 129
Ill. 2d 372, 379 (1989). Limiting plaintiff’s available remedies does not run afoul of
       this constitutional provision. Id.

¶ 52       For all of these reasons, we reject plaintiff’s argument that his complaint must
       be allowed to proceed in the circuit court.


¶ 53                                Voluntary Payment Doctrine

¶ 54       As a final matter, we turn our focus to the voluntary payment doctrine. The
       appellate court, after holding that plaintiff’s suit fell within the officer suit
       exception to sovereign immunity, rejected defendants’ alternative argument that
       dismissal of plaintiff’s complaint was proper pursuant to the voluntary payment
       doctrine. 2017 IL App (2d) 160286, ¶¶ 32-40. Under this common law doctrine, “a
       taxpayer may not recover taxes voluntarily paid, even if the taxing body assessed or




                                                 - 15 ­
       imposed the taxes illegally” unless “such recovery is authorized by statute.” Geary
       v. Dominick’s Finer Foods, Inc., 129 Ill. 2d 389, 393 (1989). Taxes are not
       voluntarily paid where (1) “the taxpayer lacked knowledge of the facts upon which
       to protest the taxes at the time they were paid” or (2) “the taxpayer paid the taxes
       under duress.” King v. First Capital Financial Services Corp., 215 Ill. 2d 1, 31
       (2005) (discussing Geary).

¶ 55      With respect to the concept of “duress,” this court has explained that:

          “Illinois law does not require a showing that the taxpayer was actually
          threatened by anyone. Implied duress will suffice. Geary, 129 Ill. 2d at 402-03.
          Such duress exists where the taxpayer’s refusal to pay the tax would result in
          loss of reasonable access to a good or service considered essential. Geary, 129
Ill. 2d at 396-400. Goods or services deemed to be necessities have included
          telephone and electrical service ***.” Wexler v. Wirtz Corp., 211 Ill. 2d 18,
          23-24 (2004).

¶ 56       The appellate court in the instant case took an expansive view of duress,
       agreeing with plaintiff that the prospect of penalties, interest, and personal liability
       under the Estate Tax Act amounted to duress, thus making plaintiff’s payment of
       taxes involuntary. 2017 IL App (2d) 160286, ¶ 35. Defendants argue that the
       appellate court’s view of duress is contrary to case law from this court and, if the
       voluntary payment doctrine can be avoided by pointing to a subjective fear of the
       mere possibility of incurring penalties and interest, then the doctrine is eroded to
       the point of irrelevance.

¶ 57       Resolution of any tension between the appellate court’s view of duress and our
       case law, however, must wait for another day. “It is axiomatic that this court will
       not consider issues where they are not essential to the disposition of the cause or
       where the result will not be affected regardless of how the issues are decided.”
       Leetaru, 2015 IL 117485, ¶ 56. Even if we concluded, as the appellate court did,
       that plaintiff paid the taxes involuntarily, such conclusion would not allow plaintiff
       to avoid the jurisdictional bar of sovereign immunity. In other words, where
       sovereign immunity applies, as it does here, the manner in which plaintiff paid the
       taxes is irrelevant.




                                                - 16 ­
¶ 58                                    CONCLUSION

¶ 59       For the reasons set forth above, we reverse the judgment of the appellate court
       and affirm the judgment of the circuit court dismissing plaintiff’s complaint for
       lack of jurisdiction.


¶ 60      Appellate court judgment reversed.

¶ 61      Circuit court judgment affirmed.




                                             - 17 ­